 1   MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 003534
 2   BAUMAN LOEWE WITT & MAXWELL
     3650 N. Rancho Drive, Suite 114
 3   Las Vegas, NV 89130
     Phone: 702-240-6060
 4   Fax: 702-240-4267
     Email: mmills@blwmlawfirm.com
 5

 6   Attorney for Defendant,
     Bodega Latina Corporation
 7   dba EI Super

 8
 9                                   UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11

12   ALEX ROMAN TARANGO,                                 Case No.: 2:17-cv-03062-RCJ-VCF
13
                 Plaintiff,
14
                               vs.
15

16   BODEGA LATINA CORPORATION, d/b/a
     EL SUPER, I-X, inclusive, and ROE
17   CORPORATIONS I-X, inclusive,

18
                 Defendants.
19

20
               STIPULATION AND ORDER TO EXTEND TIME TO FILE FINAL
21       SETTLEMENT DOCUMENTS BY AN ADDITIONAL FOURTEEN DAYS rECF 67)

22               Plaintiff Alex Roman Tarango and Defendant Bodega Latina Corporation, dba EI

23   Super, by and through their respective counsel state that:

24               The parties informed the court that they had settled their claim. [ECF 66]. The

25   court ordered the final settlement documents to be filed by November 14, 2019. [ECF
26   67].

27               Plaintiff delayed in signing the release until confirmation regarding health

28   insurance and medicare liens owed.
                                           STIPULATION AND ORDER
                                                - PAGE 1 OF 2-
     3419939vl
1            The parties request an additional fourteen days to exchange the settlement

2    check and sign and final settlement documents. Final documents to be due on
3    December 2, 2019.
4            Approved as to form:

5    Dated this 14th day of November 2019          Dated this 14th day of November 2019

6    DE CASTROVERDE LAW GROUP                      BAUMAN LOEWE WITT & MAXWELL

7
8
       /kl Kimberly Valentin                        Isl Michael C. Mills
9     KIMBERLY VALENTIN, ESQ.                      MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 012509                        Nevada Bar No. 003534
10    ORLANDO DE CASTROVERDE, ESQ.                 3650 N. Rancho Dr., Ste. 114
      Nevada Bar No. 007320                        Las Vegas, NV 89130
11    1149 S. Maryland Pkwy.                       Phone: 702-240-6060
      Las Vegas, NV 89104                          Fax: 702-240-4267
12    Phone: 702-964-1747                          Attorneys for Defendant,
      Fax: 702-383-8741                            Bodega Latina Corporation,
13    Attorneys for Plaintiff,                     dba El Super
      Alex Roman Taranqo
14
                                        ORDER
15
             IT IS ORDERED.
16

17

18
                          UNITED STATES DISTRICT COURT JUDGE
19

20

21                        DATED: November 15, 2019.

22

23

24

25

26

27

28
                                      STIPULATION AND ORDER
                                           - PAGE 2 OF 2
     34l9939vl
